                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    SHAMONT SAPP,                         No. 4:18-CV-00175

               Plaintiff,                 (Judge Brann)

         v.                               (Chief Magistrate Judge Schwab)

    ALBERT LORD and
    PENN STATE UNIVERSITY,

               Defendants.

                                    ORDER

                               JANUARY 16, 2019

        On January 25, 2018, Plaintiff Shamont Sapp filed a complaint against

Defendants Albert Lord and Penn State University.1 On May 7, 2018, Defendants

moved to dismiss that Complaint.2

        On November 9, 2018, Chief Magistrate Judge Susan E. Schwab issued a

Report and Recommendation that recommended dismissing Mr. Sapp’s complaint

for failure to state a claim upon which relief can be granted.3 Mr. Sapp filed

objections to that Report and Recommendation on November 27, 2018.4




1
     ECF No. 1.
2
     ECF No. 25.
3
     ECF No. 33.
4
     ECF No. 34.
         This Court has conducted a de novo review5 of Chief Magistrate Judge

Schwab’s Report and Recommendation, and agrees with its reasoning and

conclusions. Therefore, IT IS HEREBY ORDERED that:

    1.     The Report and Recommendation of Chief Magistrate Judge Susan E.

           Schwab, ECF No. 33, is ADOPTED IN ITS ENTIRETY.

    2.     Defendants’ Motion to Dismiss, ECF No. 25, is GRANTED.

    3.     Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITH PREJUDICE.6

    4.     The Clerk of Court is directed to close this case.

                                                    BY THE COURT:

                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




5
    28 U.S.C. § 636(b)(1)(C) (“[A]ny party may serve and file written objections to [a magistrate
    judge’s Report and Recommendation]. A judge of the court shall make a de novo
    determination of those portions of the report or specified proposed findings or
    recommendations to which objection is made. A judge of the court may accept, reject, or
    modify, in whole or in part, the findings or recommendations made by the magistrate judge.”)
6
    Because this Court finds that “amendment would be futile,” Phillips v. County of Allegheny,
    515 F.3d 224, 228 (3rd Cir. 2008), the dismissal is with prejudice. And because Plaintiff is a
    prisoner and his Complaint is being dismissed for failure to state a claim upon which relief
    may be granted, the dismissal will count as a “strike” under 28 U.S.C. § 1915(g). See Byrd v.
    Shannon, 715 F.3d 117, 122 (3rd Cir. 2013).
